
	
		II
		Calendar No. 116
		112th CONGRESS
		1st Session
		H. R. 1938
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 27, 2011
			Received; read the first time
		
		
			July 28, 2011
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To direct the President to expedite the
		  consideration and approval of the construction and operation of the Keystone XL
		  oil pipeline, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 North American-Made Energy Security
			 Act.
		2.FindingsCongress finds and declares the
			 following:
			(1)The United States
			 currently imports more than half of the oil it consumes, often from countries
			 hostile to United States interests or with political and economic instability
			 that compromises supply security.
			(2)While a
			 significant portion of imports are derived from allies such as Canada and
			 Mexico, the United States remains vulnerable to substantial supply disruptions
			 created by geopolitical tumult in major producing nations.
			(3)Strong increases
			 in oil consumption in the developing world outpace growth in conventional oil
			 supplies, bringing tight market conditions and higher oil prices in periods of
			 global economic expansion or when supplies are threatened.
			(4)The development
			 and delivery of oil and gas from Canada to the United States is in the national
			 interest of the United States in order to secure oil supplies to fill needs
			 that are projected to otherwise be filled by increases in other foreign
			 supplies, notably from the Middle East.
			(5)Continued
			 development of North American energy resources, including Canadian oil,
			 increases domestic refiners’ access to stable and reliable sources of crude and
			 improves certainty of fuel supply for the Department of Defense, the largest
			 consumer of petroleum in the United States.
			(6)Canada and the
			 United States have the world’s largest two-way trading relationship. Therefore,
			 for every United States dollar spent on products from Canada, including oil, 90
			 cents is returned to the United States economy. When the same metrics are
			 applied to trading relationships with some other major sources of United States
			 crude oil imports, returns are much lower.
			(7)The principal
			 choice for Canadian oil exporters is between moving increasing crude oil
			 volumes to the United States or Asia, led by China. Increased Canadian oil
			 exports to China will result in increased United States crude oil imports from
			 other foreign sources, especially the Middle East.
			(8)Increased Canadian
			 crude oil imports into the United States correspondingly reduce the scale of
			 wealth transfers to other more distant foreign sources resulting
			 from the greater cost of importing crude oil from those sources.
			(9)Not only are
			 United States companies major investors in Canadian oil sands, but many United
			 States businesses throughout the country benefit from supplying goods and
			 services required for ongoing Canadian oil sands operations and
			 expansion.
			(10)There has been
			 more than 2 years of consideration and a coordinated review by more than a
			 dozen Federal agencies of the technical aspects and of the environmental,
			 social, and economic impacts of the proposed pipeline project known as the
			 Keystone XL from Hardisty, Alberta, to Steele City, Nebraska, and then on to
			 the United States Gulf Coast through Cushing, Oklahoma.
			(11)Keystone XL
			 represents a high capacity pipeline supply option that could meet early as well
			 as long-term market demand for crude oil to United States refineries, and could
			 also potentially bring over 100,000 barrels per day of United States Bakken
			 crudes to market.
			(12)Completion of the
			 Keystone XL pipeline would increase total Keystone pipeline capacity by 700,000
			 barrels per day to 1,290,000 barrels per day.
			(13)The Keystone XL
			 pipeline would provide short-term and long-term employment opportunities and
			 related labor income benefits, as well as government revenues associated with
			 sales and payroll taxes.
			(14)The earliest
			 possible construction of the Keystone XL pipeline will make the extensive
			 proven and potential reserves of Canadian oil available for United States use
			 and increase United States jobs and will therefore serve the national
			 interest.
			(15)Analysis using
			 the Environmental Protection Agency models shows that the Keystone XL pipeline
			 will result in no significant change in total United States or global
			 greenhouse gas emissions.
			(16)The Keystone XL
			 pipeline would be state-of-the-art and have a degree of safety higher than any
			 other typically constructed domestic oil pipeline system.
			(17)Because of the
			 extensive governmental studies already made with respect to the Keystone XL
			 project and the national interest in early delivery of Canadian oil to United
			 States markets, a decision with respect to a Presidential Permit for the
			 Keystone XL pipeline should be promptly issued without further administrative
			 delay or impediment.
			3.Expedited
			 approval process
			(a)In
			 generalThe President, acting
			 through the Secretary of Energy, shall coordinate with each Federal agency
			 responsible for coordinating or considering an aspect of the President’s
			 National Interest Determination and Presidential Permit decision regarding
			 construction and operation of the Keystone XL pipeline, to ensure that all
			 necessary actions with respect to such decision are taken on an expedited
			 schedule.
			(b)Agency
			 cooperation with Secretary of EnergyEach Federal agency
			 described in subsection (a) shall comply with any deadline established by the
			 Secretary of Energy pursuant to subsection (a).
			(c)Final
			 orderNot later than 30 days after the issuance of the final
			 environmental impact statement, the President shall issue a final order
			 granting or denying the Presidential Permit for the Keystone XL pipeline, but
			 in no event shall such decision be made later than November 1, 2011.
			(d)Environmental
			 reviewNo action by the Secretary of Energy pursuant to this
			 section shall affect any duty or responsibility to comply with any requirement
			 to conduct environmental review.
			(e)Sense of
			 CongressIt is the sense of
			 Congress that the United States must decrease its dependence on oil from
			 countries which are hostile to the interests of the United States. Canada has
			 long been a strong trading partner, and increased access to their energy
			 resources will create jobs in the United States.
			
	
		
			Passed the House of
			 Representatives July 26, 2011.
			Karen L. Haas,
			Clerk
		
	
